UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEYANIRA BRITO,

                                  Plaintiff,
                                                                   19-CV- I 0631 (KMK)
                      -against-
                                                              ORDER OF SERVICE AND
COMMISSIONER OF SOCIAL SECURITY,                               SCHEDULING ORDER

                                  Defendant.

KENNETH M. KARAS, United States District Judge:

        The Clerk of Court shall notify the U.S. Attorney's Office for the Southern District of

New York of the filing of this prose case, brought pursuant to 42 U.S.C. § 405(g), for which the

filing fee has been waived.

        In accordance with the Standing Order "Motions for Judgment on the Pleadings in Social

Security Cases," 16-MC-0171 (Apr. 20, 2016):

        Within 90 days of the date of this order, the Commissioner must serve and file the

Electronic Certified Administrative Record ("e-CAR"), which will constitute the

Commissioner's answer, or otherwise move against the complaint.

       If the Commissioner wishes to file a motion for judgment on the pleadings, the

Commissioner must do so within 60 days of the date on which the e-CAR was filed . The motion

must contain a full recitation of the relevant facts and a full description of the underlying

administrative proceeding.

       Plaintiff must file an answering brief within 60 days of the filing of the Commissioner' s

motion. The Commissioner may file a reply within 21 days thereafter.

       Memoranda in support of or in opposition to any dispositive motion may not exceed 25

pages in length; reply memoranda may not exceed ten pages in length. A party seeking to exceed
these page limitations must apply to the Court for leave to do so, with copies to all counsel, no

fewer than seven days before the date on which the memorandum is due.

         Plaintiff submitted a request for counsel (ECF No. 4.) The factors to be considered in

ruling on an indigent litigant's request for counsel include the merits of the case, Plaintiffs

efforts to obtain a lawyer, and Plaintiffs ability to gather the facts and present the case if

unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F .2d 170, 172 (2d Cir. 1989); Hodge

v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are " [t]he factor which

command[s] the most attention." Cooper, 877 F.2d at 172. Because it is too early in the

proceedings for the Court to assess the merits of the action, Plaintiffs request for counsel is

denied without prejudice to renewal at a later date .

SO ORDERED.

Dated:      11 }21 / J~
          White Plains, New York


                                                            United States District Judge




                                                  2
